 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW VALLES,                                     No. 2:20-cv-01905-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 4, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. (ECF No. 11.) Plaintiff has filed

24   objections to the findings and recommendations, (ECF No. 14), as well as a first amended

25   complaint, (ECF No. 15).

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   Court finds the findings and recommendations to be supported by the record and by proper
                                                         1
 1   analysis. Plaintiff’s amended complaint does nothing to convince the Court that leave to amend

 2   would not be futile. As an initial matter, the amended complaint fails to identify any proper

 3   defendants. With respect to Plaintiff’s claims, the first claim appears to challenge Plaintiff’s

 4   denial of parole and allege discrimination based on his classification as a sex offender. (ECF No.

 5   15 at 29–34.) Plaintiff’s equal protection claim was addressed in the June 4, 2021 Findings and

 6   recommendation, (ECF No. 11 at 4–5), and his attempt to renew the claim fails for the same

 7   reasons. As for the due process claim, the protection afforded to California parole decisions

 8   consists solely of the “minimum” procedural requirements set forth in Greenholtz v. Inmates of

 9   Nebraska Penal & Correctional Complex, 442 U.S. 1 (1979). Swarthout v. Cooke, 562 U.S. 216,

10   220 (2011). Specifically, that petitioner was provided with “an opportunity to be heard and . . . a

11   statement of the reasons why parole was denied.” Id. (citing Greenholtz, 442 U.S. at 16). In this

12   case Plaintiff was clearly provided both, since he has attached to the complaint the notice

13   advising that he had thirty days to provide a statement as to why he should be released, indicating

14   that he was provided an opportunity to be heard, (ECF No. 15 at 206), and the statement of

15   reasons why his parole was denied, (id. at 200-02).

16             Plaintiff’s second claim appears to be based on his living conditions and medical care

17   while housed at the California Institute for Men. Id. at 34–39. Even if Plaintiff were able to state

18   a claim for relief against specifically identified individuals, venue would not be proper in this

19   court because the claims arose in San Bernardino County, which is in the Central District of

20   California. See 28 U.S.C. § 1391(b) (venue statute).
21             Finally, the third claim appears to allege that Plaintiff’s right to due process was violated

22   with regard to the administrative grievance process. (ECF No. 15 at 39-42.) However, Plaintiff

23   has no claim for the “loss of a liberty interest in the processing of his appeals . . . because inmates

24   lack a separate constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

25   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir.

26   1988)).
27             Accordingly, IT IS HEREBY ORDERED that:

28             1. The findings and recommendations filed June 4, 2021, ECF No. 11, are ADOPTED IN
                                                          2
 1   FULL;

 2           2. The complaint is DISMISSED without leave to amend for failure to state a claim;

 3       3. The Clerk of Court is directed to close the case.
     DATED: July 14, 2021
 4

 5

 6

 7

 8                                              Troy L. Nunley
 9                                              United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
